Case 1:18-cv-02427-RBJ Document 60 Filed 04/10/19 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                JUDGE R. BROOKE JACKSON


Civil Action:         18-cv-02427-RBJ                        Date: April 10, 2019
Courtroom Deputy:     Julie Dynes                            Court Reporter: Sarah Mitchell

                Parties                                                 Counsel

 MATTHEW BUCK                                                            Pro Se
                          Plaintiff

 v.

 HYE SONG                                                         Pro Se via telephone
 BORA SONG                                                        Pro Se via telephone
                          Defendants


                                      COURTROOM MINUTES


SCHEDULING CONFERENCE

Court in Session: 8:31 a.m.

Appearance of parties.

Parties have failed to submit a proposed scheduling order.

ORDERED: [45] Motion to Dismiss is DENIED.

Discussion held on the claims in the case.

ORDERED: Oral Motion to Voluntarily Dismiss the Case is GRANTED.

               Parties are to not directly, or indirectly through others, have any contact
               with each other in any way including internet postings.

Court in Recess: 8:41 a.m.             Hearing concluded.           Total time in Court: 00:10
